Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 were previously pending and subject to a non-final office action mailed July 20, 2022.  Claims 1, 8, 13, and 15-17 were amended, claims 3, 7 and 14 were canceled and claims 1-2, 4-6 and 9-12 were left as previously presented.  Claims 1-2, 4-6, 8-13 and 15-17 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on July 20, 2022 concerning the previous rejections of claim 17 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 rejection of claim 17 has been withdrawn in view of the amendments. 
Applicant arguments with respect to the 35 USC 102(a)(2) of claims 1-8 and 11-17 have been fully considered and persuasive. The 35 USC 102 (a)(2) rejection of claims 1-8 and 11-17 is moot in view of the amended rejection below.    

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “describe movement processing between registered nodes set on a movement route of a moving device and processing at a registered node as tasks that are data including a node identifier and a processing type, and generate a task sequence in which the tasks are chronologically arranged, and moreover, to generate corresponding task sequence that is a task sequence corresponding to each moving device on a basis of the generated task sequence, wherein the task management unit executes moving device corresponding task sequence update processing of inserting a task included in a new additional task sequence generated on a basis of a request that is a processing execution request into the moving device corresponding task sequence being executed in the moving device.” claim 1
“which tasks each including a node identifier and a processing type are chronologically arranged, for movement processing between registered nodes set on a movement route of the moving device and processing at a registered node, and in a case where a new additional task sequence is generated, the moving device configured to execute an updated moving device corresponding task sequence obtained by inserting a task included in the additional task sequence into the moving device corresponding task sequence.” Claim 13
“a terminal configured to transmit a request that is a processing execution request; receive the request from the terminal; and configured to execute processing describe movement processing between registered nodes set on a movement route and processing at a registered node as tasks that are data including a node identifier and a processing type, and generates task sequence that is a task sequence in which the tasks are chronologically arranged, and inserts a task included in a new additional task sequence generated on a basis of a request that is a processing execution request into corresponding task sequence being executed to generate an updated task sequence, and executes processing according to the updated task sequence including the task included in the additional task sequence.” Claim 15
“a task sequence generation step of describing movement processing between registered nodes set on a movement route and processing at a registered node as tasks that are data including a node identifier and a processing type, and generating a task sequence in which the tasks are chronologically arranged; and corresponding task sequence generation step of generating task sequence that is a task sequence a basis of the generated task sequence, in the task sequence generation step, executing task sequence update processing of inserting a task included in an additional task sequence generated on a basis of a request that is a processing execution request.” Claim 16
“a task sequence generation step of describing movement processing between registered nodes set on a movement route and processing at a registered node as tasks that are data including a node identifier and a processing type, and generating a task sequence in which the tasks are chronologically arranged; and task sequence generation step of generating corresponding task sequence that is a task sequence corresponding on a basis of the generated task sequence, task sequence update processing of inserting a task included in an additional task sequence generated on a basis of a request that is a processing execution request” claim 17
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitations done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “server”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “describe”, “generate”, “execute”, “describe”, “insert” “execute”, “describing”, “generating”, “executing”, “generating” and “corresponding” in the context of this claim encompasses the user to manually receiving requests and generate tasks for delivering vehicles. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “task management unit”, “moving device” and “management unit” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying tasks and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 13 and 15-17 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-12 and 14, further describe the identified abstract idea. The generic computer component of claims 2-12 and 14 (moving device, management unit, processing device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khasis (U.S. Patent Application Publication No. 2017/0262790).

As to claims 1, 13 and 15-17, Khasis teaches an information processing device, device, system, method and non-transitory computer readable storage medium comprising: 
a task management unit configured to describe movement processing between registered nodes set on a movement route of a moving device and processing at a registered node as tasks that are data including a node identifier and a processing type, and generate a task sequence in which the tasks are chronologically arranged, and moreover (para. 40-41, 49 and 71) 
to generate a moving device corresponding task sequence that is a task sequence corresponding to each moving device on a basis of the generated task sequence (para. 40-41, 49 and 79)
wherein the task management unit executes moving device corresponding task sequence update processing of inserting a task included in a new additional task sequence generated on a basis of a request that is a processing execution request into the moving device corresponding task sequence being executed in the moving device (para. 80, 83 and 112-113)
the task management unit calculates a matching cost corresponding to each moving device according to a prescribed cost calculation algorithm, determines a moving device to which a task sequence is to be assigned on a basis of the calculated matching cost corresponding to each moving device (para. 80 and 105)
the determined moving device has a minimum matching cost (para. 80 and 105)
transmits information regarding the assigned task sequence to the determined moving device (para 80-82, show that the system transmits information in regards to refueling stations to the vehicle)
As to claim 2, Khasis teaches the information processing device of claim 1 as discussed above.
Khasis further teaches:
wherein the task management unit generates one or more task sequences for executing a request that is a processing execution request on a basis of the request, and assigns the generated one or more task sequences to one or more moving devices to generate the moving device corresponding task sequence corresponding to the one or more moving devices (para. 40-41, 80 and 83).
As to claim 4, Khasis teaches the information processing device of claim 1 as discussed above.
Khasis further teaches: 
wherein the task management unit generates tasks distinguishing movement processing, processing of loading a package or a person, processing of unloading a package or a person, and standby processing (para. 95 and 98).
As to claim 5, Khasis teaches the information processing device of claim 1 as discussed above.
Khasis further teaches:
wherein, in the moving device corresponding task sequence update processing, the task management unit deletes the movement processing from the new additional task sequence generated on a basis of a request that is a processing execution request, compares an execution node position of another processing with a node position of each task in the moving device corresponding task sequence being executed in the moving device, and inserts a task other than the movement processing in the additional task sequence into an adjacent position of a task having a matching node position (para. 83 and 112-113).
As to claim 6, Khasis teaches the information processing device of claim 5 as discussed above.
Khasis further teaches:
wherein, in the moving device corresponding task sequence update processing, the task management unit inserts a moving task for moving between a node position of the inserted task and the node position of the task adjacent to the inserted task (para. 112-113).
As to claim 8, Khasis teaches the information processing device of claim 1 as discussed above.
Khasis further teaches:
wherein the task management unit calculates the matching cost by arithmetic processing based on each of costs (a), (b), and (c) below (para. 91 and 93): 
(a) a cost.sub.add that is an increased cost in a processing time generated by addition of a task sequence to each moving device (para. 80 and 83-84, cost includes additional time and gas charges); 
(b) a cost.sub.dis that is a load corresponding cost in a moving device corresponding task at a present moment (para. 80 and 83-84, cost is reduced with respect to the load); and 
(c) a current task corresponding cost cost.sub.now corresponding to a time to complete the moving device corresponding task sequence at a present moment (para. 84, 65 and 82, cost includes travel and delivery time).
As to claim 11, Khasis teaches the information processing device of claim 1 as discussed above.
Khasis further teaches:
wherein the task management unit determines a moving device to which a task sequence is to be assigned on a basis of a task priority (para. 91-92).
As to claim 12, Khasis teaches the information processing device of claim 1 as discussed above.
Khasis further teaches: 
wherein the task management unit generates a task having priority information recorded in the each task (para. 91-92).

	The prior art of record does not teach the limitations of claims 9 and 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628